Exhibit 10.1        Employment Agreement between Mettler-Toledo International
Inc. and Olivier A. Filliol, dated November 1, 2007.
 
Personal/Confidential
Olivier A. Filliol
c/o Mettler-Toledo International Inc.
Im Langacher
8606 Greifensee
Switzerland


Date: November 1, 2007


Employment Agreement


between Mettler-Toledo International Inc., Greifensee Branch, Im Langacher, 8606
Greifensee, Switzerland, and Olivier A. Filliol.  The parties enter into an
employment agreement on the terms and conditions set forth below:


Function.  President and Chief Executive Officer, reporting to the Board of
Directors.  Chairman of the Group Management Committee (GMC) of the
METTLER TOLEDO Group


Employing Company / Position Location.  Mettler-Toledo International Inc.,
Greifensee Branch, 8606 Greifensee, Switzerland.  The principal place of work is
Greifensee, Switzerland.  Given the international presence of the company,
employee’s duties will require regular business travel to the Group’s various
locations.  If not otherwise stipulated in this agreement, the general rules of
employment ("Allgemeine arbeitsvertragliche Bestimmungen (AVB)" of our Swiss
operations) apply.


Remuneration.  Base Salary of CHF 750’000.-- gross per annum, effective January
1, 2008 and to be evaluated annually, payable in twelve equal monthly
installments of
CHF 62'500.--.  Participation in the Incentive Plan POBS Plus for Members of the
Group Management of METTLER TOLEDO pursuant to the then-current plan and
regulations.  Under this plan employee is eligible to earn a Bonus based upon
achievement of various financial and personal targets.  For 100% target
achievement, the bonus is currently CHF 375’000.-- gross (50% of base
salary).  The scaling of the bonus system, and selection and weighting of
targets, including personal targets, are at the sole discretion of the
Compensation Committee of the Board of Directors.


Expenses.  Expense Allowance according to then-current regulations of
CHF 15'600.-- per annum, payable in twelve monthly installments of CHF 1’300.--.
No commuting or vehicle allowance will be paid.


Equity Incentive Plan.  Participation in the METTLER TOLEDO Equity Incentive
Plan as may be amended from time to time.


Share Ownership Requirement.  Employee is required to acquire at least 15’000
MTD shares by the end of 2010.  Employee agrees to hold such shares until at
least one year following his last day of employment.


Personnel Insurance.  Additional Accident Insurance and Disability Insurance
(coverage of salary in case of illness and accident), at METTLER TOLEDO’s
expense.  Participation in the Mettler-Toledo Fonds (pension plan for GMC
members) as might be amended from time to time, at METTLER TOLEDO’s expense for
the “Standard plan minus”.  The insured salary in the Mettler-Toledo Fonds and
other personnel insurances is 77.2727% of Target Salary, subject to limits
applicable under Swiss law.


Vacation.  30 working days per calendar year, including compensation for
overtime ("Zeitregelung mit pauschaler Abgeltung").  Unused vacation days in a
given year will not be carried forward.


Duration / Notice Period .  This employment agreement starts on January 1, 2008
and is of unlimited duration.  The notice period is 12 months to the end of a
month for both parties.  If METTLER TOLEDO terminates the agreement before
January 1, 2010 (except for a termination pursuant to Article 337 of the Swiss
Code of Obligations), employee will be entitled to an additional termination
payment of CHF 1’125’000.-- gross, to be paid within 30 days after such
termination.


Limitation on Outside Board Service.  Employee shall not serve on any third
party board of directors through the end of 2010, after which third party board
service shall be possible subject to prior approval by the Board of Directors.


Non-Competition.  While employee is employed by METTLER TOLEDO, and for a period
of twelve months after his termination, employee shall not directly or
indirectly (a) engage in or be employed in any business anywhere in the world
which competes with the businesses of METTLER TOLEDO, or (b) solicit for hire or
hire any METTLER TOLEDO employee.


Previous Employment Agreements.  With the effectiveness of this employment
agreement, all previous employment agreements with METTLER TOLEDO shall be
considered cancelled. The acquired years of service since May 1, 1998 are taken
into consideration where applicable.


Applicable Law and Jurisdiction.  This agreement shall be governed by Swiss
law.  All disputes concerning the terms and conditions of this agreement shall
be brought before the ordinary courts in the Canton of Zurich, Switzerland.




Mettler-Toledo International Inc.


Robert F. Spoerry                                          Peter Bürker


 
The Employee


Olivier A. Filliol